Citation Nr: 1606222	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to thoracolumbar and cervical spine disabilities.  


REPRESENTATION

The Veteran represented by: The American Legion




ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part denied service connection for degenerative disc disease of the cervical and thoracolumbar spine and depression.  The current Agency of Original Jurisdiction is in New York, New York.  

The Board remanded this appeal in January 2013 to obtain a VA examination and opinion.  As discussed below, the Board is granting service connection for all issues on appeal; thus, no discussion of substantial compliance with the prior Board remand is required.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of arthritis of the thoracolumbar spine and the cervical spine. 

2.  The Veteran experienced a back strain while in service.  

3.  The Veteran experienced a cervical spine injury while in service when he fell off a sled. 

4.  The Veteran has experienced continuous symptoms of chronic cervical spine and thoracolumbar spine arthritis since service separation.  

5.  The Veteran has a current diagnosis of depression.  

6.  The depression is caused by the thoracolumbar and cervical spine disabilities.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative disc disease and arthritis of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative disc disease and arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for depression, as secondary to the service-connected cervical and thoracolumbar spine disabilities, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for degenerative disc disease and arthritis of the cervical and thoracolumbar spine and depression.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the competent evidence shows that the Veteran has arthritis of the cervical and thoracolumbar spine.  For a "chronic disease" such as arthritis, presumptive service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R		 § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Pain is a condition capable of lay observation; however, arthritis it is not the sort of medical condition that is capable of lay observation.  Arthritis is not visible and requires an x-ray or similar study and skilled interpretation of the x-ray for diagnosis.  As well, arthritis is not diagnosed based on symptoms of pain alone, of which the Veteran is competent to observe and state, but its presence is based on radiologic findings or other clinical testing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Thoracolumbar and Cervical Spine Disorders 

The Veteran generally contends that he has suffered from continuous symptoms of pain in his neck and back since service.  See December 2006 application for compensation; June 2015 statement from the Veteran. 

The Board initially finds that the Veteran has a current diagnosis of degenerative disc disease and arthritis of both the cervical spine and the thoracolumbar spine.  Additionally, the Board finds that the symptomatology of the degenerative disc disease and arthritis of the cervical and thoracolumbar spines cannot be differentiated.  See August 2007 VA examination report; February 2013 VA examination report.  

Next, the Board finds that the weight of the evidence is at least in equipoise regarding whether the Veteran had continuous symptoms of neck and back pain since service separation.  The Veteran reported that he injured both his neck and back in service, with continuous symptoms that later worsened.  See December 2006 application for compensation; see also March 2010 SSA application.  

Service treatment records indicate that the Veteran injured his back in December 1967.  A diagnosis of muscle strain was made at that time.  In February 1967, the Veteran injured his neck falling off a sled with pain for three weeks.  At that time, a diagnosis of a cervical strain was made.  Upon separation from active duty, the Veteran reported he had swollen and painful joints and back trouble.  The service separation examiner noted that the Veteran had a weak back, the x-rays were within normal limits, that the Veteran was given a back brace which he wore for one week with no relief, and he still had back pain after bending.  The Veteran did not specifically endorse neck pain at service separation.  

Review of post-service treatment records and lay evidence demonstrate that the Veteran has consistently endorsed continuous symptoms of pain in the neck and back since separation from active duty.  When the Veteran filed for compensation, the Veteran stated the neck and back pain began in 1967.  December 2003 private treatment records discuss the over 25 year history of recurrent back and neck pain.  Social Security Administration records reveal that the Veteran endorsed back and neck pain starting in the late 1960s.  See March 2010 SSA application.  

While the record since service separation is silent for treatment for a neck or back disability prior to 1992, the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In January 2008 and May 2013 letters, the Veteran's wife, who is a registered nurse, stated she met the Veteran in 1973, four years after discharge from active duty, and that during the entire time she has known the Veteran he has suffered from neck and back pains, which he told her began in service.  The Veteran's wife wrote that, during the early years of their marriage, they did not have insurance, so the Veteran was unable to seek treatment for his back and neck pains.  In the January 2008 letter, the Veteran's wife opined that the trauma to the vertebral column that occurred in service was the catalyst for the degenerative changes the Veteran now experiences.  

The Veteran additionally submitted three letters from treating health care providers.  In a November 2007 letter, a treating physician opined that the neck and back disabilities were likely caused during the course of military service based on the severity of the spinal condition which indicates that the injury occurred many years ago.  A January 2008 letter from another treating physician stated that the current condition of severe stenosis with myelopathy are the result of a congenitally small canal; however, the condition was clearly and inarguably brought on by the presence of repetitive strain in the back.  The examiner opined that evidence of a chronic injury can be seen in the 1967 service treatment records, and the current disability occurred in large part due to the activities expected of him during active service.  Lastly, a May 2013 opinion from a treating VA nurse practitioner noted that the Veteran was injured during service with the pain and disability worsening over time.  At that time, the nurse practitioner opined that, with the previous treated injury that occurred on active duty, there is a greater than 50 percent chance that there is a service-connected link to the current disabilities.  

The Veteran was afforded two VA examinations to assist in determining the nature and etiology of the neck and back disabilities.  At the May 2007 VA examination, the VA examiner noted that the Veteran injured his back and neck while in service and developed back and neck pains in the 1970s and 1980s, which have been progressively worse.  An August 2007 opinion was provided, and the VA examiner opined that neck and back disabilities were not related to service because the 1967 incidents were acute and the Veteran's extensive work history is far more likely to have caused the spinal degenerative disc disease.  At the February 2013 VA examination, the Veteran endorsed symptoms of back and neck pain since service separation.  The VA examiner opined that the neck and back disabilities are less likely than not related to service based on the Veteran's history of employment and the lack of treatment until the 1990s.  Nonetheless, the Board finds these opinions to be of little probative value.  Both opinions are based on an inaccurate factual premise that the Veteran did not have continuous symptoms of neck and back pain since service.  A medical opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Resolving reasonably doubt in favor of the Veteran on the question of continuous symptoms past service separation, the Board finds that the evidence of record, both medical and lay, reflects that the Veteran has continuously experienced symptoms of neck and back pain since separation from active service that was later diagnosed as arthritis and degenerative disc disease.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his back and neck in service and has experienced "continuous" symptoms of a cervical and thoracolumbar spine disability of arthritis (degenerative joint disease) since separation from service in 1969.  Under the facts of this case, which include simultaneous reports of symptoms and simultaneous diagnoses affecting the same anatomical locations of the spine, the diagnosed degenerative disc disease cannot be differentiated from the degenerative joint disease (arthritis).  See 38 C.F.R. § 3.102 (the resolution of reasonable doubt applies to questions of "service origin" and "any other point" of a claim); Mittlieder v. West, 11 Vet. App. 181 (1998) (stating that, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability).  For this reason, the grant of presumptive service connection for arthritis of the cervical and thoracolumbar spines under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms includes service connection for the undifferentiated degenerative disc disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Depression

The Veteran generally contends that he suffers from depression that is caused by the neck and back disabilities.  See May 2007 VA examination report.  As discussed above, the Board is granted service connection for the neck and back disabilities.  

The Board initially finds that the Veteran has a current diagnosis of depression.  Review of post-service treatment and SSA records show treatment for depression.  See March 2010 SSA application, May 2007 F.A.H.C treatment records.  Additionally, the Veteran was afforded a VA examination in May 2007 to help assess the nature and etiology of the claimed psychiatric disorder.  At that time, the VA examiner diagnosed depressive disorder.  

Next, the Board finds that the weight of the evidence is at least in equipoise regarding whether the depressive disorder is secondary to the back and neck disabilities.  At the May 2007 VA examination, the VA examiner opined that the depressive disorder is secondary to the back condition as the Veteran is unable to function independently as a result of the disability.  The Board affords this opinion high probative value because the VA examiner interviewed the Veteran, provided an opinion, and provided rationale for the opinion.  There is no competent opinion to the contrary of record.   

Based on the above and resolving reasonable doubt in favor of the Veteran, the depressive disorder is related to the service-connected spinal disabilities; thus the criteria for service connection for depression secondary to the back disabilities have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection for 
depression is being granted as secondary to the now service-connected neck and back disabilities, all other theories of service connection for an acquired psychiatric disorder have been rendered moot, leaving no question of law or fact for the Board to decide.  38 U.S.C.A. § 7104 (West 2014). 


ORDER

Service connection for arthritis and degenerative disc disease of the thoracolumbar spine is granted.  

Service connection for arthritis and degenerative disc disease of the cervical spine is granted.  

Service connection for depression, secondary to the service-connected thoracolumbar and cervical spine disabilities, is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


